Citation Nr: 0403727	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  95-41 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities of the low 
back.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from January 1942 to 
November 1945 and from September 1950 to June 1951.

This appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back condition.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  In April 1997, the veteran 
testified before an RO hearing officer.  In a January 1999 
decision, the Board reopened the case and remanded the 
service connection claim to the RO for additional 
development.  In June 2000, the Board again remanded the 
claim to the RO for additional development.  


FINDINGS OF FACT

1.  A chronic low back disorder was not present prior to the 
veteran's periods of active duty.

2.  Arthritis of the sacroiliac joint, first established by 
x-ray many years after service, is not of service origin or 
related to any incident of service. 

3.  Degenerative disc disease of the lumbosacral spine is not 
related to service or any incident therein. 


CONCLUSIONS OF LAW

1.  Arthritis of the sacroiliac joint was not incurred in or 
aggravated by active duty and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

2.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
(i.e., to VA) that is necessary to substantiate the claim.  
VA is to specifically inform the claimant and his 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

In a letter dated in June 2001 the RO notified the veteran of 
the VA's obligations under the VCAA and what evidence was 
required to establish his claim.  He was also notified of 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In September 2003, the RO 
again notified him of what was needed to establish his claim 
and what evidence the RO had received.  .  

Also, the RO has attempted to obtain all pertinent SMRs and 
sick call and morning reports, and other medical records 
identified by the veteran and during the course of the appeal 
several VA opinions have been requested.  The Board is 
satisfied that all available records have been obtained.  

The Board notes that the June 2001 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. January 13, 2004).  However, the veteran has 
had more than two years to submit any evidence in support of 
his claim or to identify any evidence that he wishes the VA 
to obtain.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

It is the veteran's contention that his current back disorder 
was caused by a jeep accident in 1951 while he was on active 
duty.

The veteran's service medical records (SMRs) for his first 
period of active service show no abnormality of the spine.  A 
flying status examination dated in January 1949 conducted in 
conjunction with the Reserve showed no abnormality of the 
spine or back.  SMRs dated during the veteran's second period 
of active service include an August 1950 entrance examination 
report that reflects that no significant abnormality of the 
spine was detected.  A report of medical history 
questionnaire completed at that time reflects that the 
veteran reported sciatic rheumatism in 1948 and 1949.  

An orthopedic consultation report dated March 5, 1951, 
reflects that the veteran complained of a sore back with 
aching in the legs and that he thought that he had 
rheumatism.  He had first noticed an insidious onset in 1947.  
There was no history of any injuries.  It was made worse by 
no particular activity.  It had an insidious onset which had 
been getting worse lately.  Pain was worse at night and was 
made better by rest.  February 1951 X-rays had shown 
dissolution of isthmus, L-5, left side only.  The diagnosis 
was deformity of the body of L-5 manifested by dissolution of 
isthmus on the left, developmental, symptomatic, progressive, 
existed prior to entry.  

According to a clinical summary dated March 16, 1951, the 
veteran complained of a sore back with aching in the legs 
since 1947 and no history of injury or treatment.  X-rays 
showed a defect of the pars articular of the 5th vertebrae on 
the left.  There was a slight restriction of motion of the 
cervical spine.  The disability was considered to be 
permanent and partial.  

Of record is a hospital clinical cover sheet showing that the 
veteran was hospitalized on April 7, 1951 with a final 
diagnosis of was deformity of the body of the L-5, manifested 
by solution of the isthmus on the left, developmental, 
symptomatic, and progressive, that the disorder did not occur 
in the line of duty, existed prior t service and there was 
aggravation.

A War Department Form 8-118, Disposition Board Proceedings 
For Officers, dated March 23, 1951, reflects that the 
diagnosis was deformity of the body of the L-5 , manifested 
by solution of the isthmus on the left, developmental, 
symptomatic, and progressive.  In non-medical terms it was 
described as a weak back due to a deformed vertebra.  It was 
remarked that the deformity was considered to have been 
permanently aggravated by active duty and a physical 
evaluation board was recommended.  

An Army physical evaluation board convened in May 1951.  
Testimony was offered by a doctor of Camp Atterbury U.S. Army 
Hospital.  The doctor testified that he sat on a previous 
March 1951 evaluation board in which it had been determined 
that the veteran's back disability had been permanently 
aggravated by active duty.  The doctor testified that this 
conclusion was made after simply asking the veteran at that 
time whether he felt that his back had been aggravated.  The 
doctor testified that performing the various duties assigned 
the veteran would "definitely" cause aggravation of his 
back condition in due time.  The doctor stated that this 
condition was subject to natural progression.

In May 19, 1951 the Office of the Adjutant General indicated 
that they reviewed the physical evaluation board proceedings 
and determined that the evidence does not substantiate the 
finding of any permanent aggravation by service but rather of 
natural progression of a pre-existing defect.  It was 
remarked that a recurrence during service does not in or of 
itself warrant a finding of permanent aggravation by service.  
The proceedings were returned to the physical evaluation 
board for reconsideration.

In a May 29, 1951 the physical evaluation board report showed 
a deformity of the body of the L-5, manifested by solution of 
the isthmus on the left.  It was determined that this 
disorder existed prior to service, was permanent and was not 
permanently aggravated by active duty.  It was noted that it 
was moderate in the degree of severity.  It was determined 
that the veteran was physically unfit to perform the duties 
of his office.

In June 1951, the veteran was discharged from active service 
because of a disabling deformity of L5 manifested by solution 
of the isthmus of the left.  It was determined to have 
existed prior to entry and was not incurred in the line of 
duty.  

The service administrative records show that the sick call 
and morning reports show that the veteran was on sick call in 
March and April 1951.

In July 1951, the veteran submitted an application for VA 
benefits based on a missing left L-5 vertebra.  A VA 
orthopedic examination was conducted in November 1951.  At 
that time the veteran reported that he was employed as a 
maintenance man.  He stated he had lower back pain and leg 
pains which slowed him down.  He noticed it on workdays 
particularly he felt pretty good until noon when he legs 
started aching and he felt tired and weak.   The examination 
showed that the vertebral column was freely flexible as far 
as all movements were concerned in the torso.    They were 
all well executed.  There was no complaint of pain on with 
forward, back, or side bending, twisting or turning.  X-rays 
showed spina bifida occulta of S1 and questionable early 
osteoarthritis of the right sacroiliac joint.  The examiner 
commented that there were definite evidences of a 
congenitally weak low back with defects of the 5th lumbar and 
1st sacral vertebrae.  Spina bifida occulta was also 
indicated.  The congenital fault rendered the veteran 
susceptible to symptoms and disability with effort at stress 
or strain.

A January 1953 Air Force survey noted a history of a 
deformity of the body of the L-5, manifested by solution of 
the isthmus on the left.  It was remarked that the 
reservist's condition began in November 1950 and had gotten 
worse.  VA x-rays confirmed the disorder.  He was discharged 
from the National Guard for the above condition.

In January 1953 a hearing was held at the RO.  At that time 
the veteran testified that he felt that his back condition 
had been aggravated by his second period of active service.  
He testified that the onset of the pain began in November 
1950 in the cold weather which coincided with his first trip 
to the firing range coincident with riding in a jeep to the 
firing range.  He stated that the trip in the jeep gave him a 
god deal of trouble.  He noted no particular injury.  He 
stated that he had no back pain prior to that time.

In January1953, a service comrade reported that the veteran 
appeared to have his first back troubles in early 1951.  

Of record is a July 1994 statement for a fellow serviceman 
who served with the veteran.  The serviceman indicated that 
he and the veteran were safety officers at the artillery 
range and as he recalled in February 1951 they were traveling 
in a jeep to the firing range.  The weather was inclement 
with rain followed by a freeze, which resulted in deeply 
rutted and frozen roads.  The jeep hit an exceptionally rough 
ridge and the veteran was thrown out of his seat and slammed 
down on the rear portion of the jeep.  The veteran yelled at 
the driver to stop, that his back had been injured.

In April 1997, the veteran testified before an RO hearing 
officer that he injured his back in a jeep incident.  While 
being treated for the accident, he mentioned that he once had 
some low back pain after working on a truck while out in cold 
and wet whether in 1947.  He developed leg and back pain. His 
family doctor diagnosed lumbago and prescribed aspirin.  The 
pain cleared in a few days and did not recur until he injured 
back in service while riding a jeep.  They then told him that 
he did not need to attend his own medical board hearing in 
1951 because he was fit when he joined in 1950 and that any 
current back trouble occurred since then.

In April 1997, the veteran submitted a January 1996 
examination report from M. Z., M.D., which offers an 
impression of degenerative disc disease of the lumbar spine 
with nerve root irritation.  

In June 1997, the veteran submitted lay witness statements 
from family and friends that report that he had his first 
back trouble during active service in the early 1950s.  He 
also submitted an April 1997 letter from Dr. Z. that notes 
that X-rays taken in January 1996 did not show any sign of 
spina bifida occulta.  The x-rays showed disc narrowing of 
the L4-L5 and L5-S1.

In March 1999, the veteran reported that he saw Dr. M. in May 
1951 for his back and was prescribed medication.  Dr. M. said 
that fresh X-rays showed no spina bifida occulta and that he 
probably had a spinal nerve injury.  He reported a history of 
back troubles since that time.  

The veteran underwent a VA orthopedic examination in July 
1999.  The examiner noted a review of the claims files and 
the veteran's complaint of back pain since a 1951 jeep-riding 
injury.  X-rays showed spondylosis of L3-4, L4-5, and L5-S1.  
The examiner noted that there was no X-ray evidence of spina 
bifida occulta and that the former diagnosis of such was 
erroneous.  

Following the examination the examiner stated that the 
veteran was wrongly diagnosed as having spina bifida.  There 
is no x-ray or clinical evidence of spina bifida.  The 
examiner related the current mechanical low back pain which 
according to the veteran began during the injury while riding 
in the jeep in 1951.  The level of arthritis in the spine is 
consistent with his age and irrelevant to the jeep accident 
since there is no sound evidence to relate any kind of trauma 
with acceleration of arthritis in the spine.  Trauma may 
cause fractures or dislocations but does not have anything to 
due with actually the process of arthritis in the spine or 
disc disease. The arthritis in the sacroiliac joint is a 
function of age-related arthritis and unrelated to the 
accident. 

In August 2000, the July 1999 VA orthopedic examiner offered 
an addendum opinion explaining that mechanical low back pain 
is simply pain not due to fracture or compression, but rather 
it is musculoskeletal in origin.  The examiner stated that 
the veteran stated he had no back pain prior to the incident 
and the examiner was unable to prove or disprove this 
statement.  The examiner stated that without the November 
1951 VA x-rays the examiner did not think arthritis of the 
sacroiliac joint would cause lumbar back pain perhaps more 
likely hip pain.  The examiner reported that the September 
13, "2000" x-rays were reviewed and the examiner was unable 
to clearly see any evidence of minor spina bifida.  The 
examiner stated that if it is there it must be very minor 
that at he was unable to see it.  A very minor congenital x-
ray abnormality was not the cause of the current symptoms.  
The veteran had moderate to severe spondylosis and 
degenerative disc disease of the lumbosacral spine.  The 
examiner's opinion was that the veteran's mechanical low back 
pain was most likely due to the degenerative disc disease

In a January 2001 addendum the examiner stated that without 
the original service X-rays films of the back he was unable 
to provide an opinion as to the a correct diagnosis for the 
veteran's back disorder during active service but

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriated diagnostic codes 
for the specific joint or joints involved. When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  

Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service. 38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

Clear and unmistakable evidence is required to rebut the 
presumption of soundness.  This applies only where a defect 
is not "noted" on examination at entrance.  Thus a disease or 
injury noted in service may be denied service connection only 
where VA proves by clear and unmistakable evidence that the 
condition existed prior to service.  Cotant v. Principi, 
17 Vet. App. 116, 132 (2003).

The lay statements and hearing testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury. However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

The first aspect of the veteran's claim to be determined is 
whether any low back disorder preexisted active service.  The 
service medical records for the first period of active duty 
showed no pertinent abnormality.  The veteran was discharged 
form the second period of active duty with a diagnosis of 
deformity of the body of L-5 manifested by dissolution of 
isthmus on the left, developmental, symptomatic, progressive, 
existed prior to entry and not permanently aggravated by 
service.  In this regard, at the time of the August 1950 
entrance examination the veteran reported a history of 
sciatic rheumatism in 1948 and 1949.  However, the veteran 
reported no current problems.  This clinical history is not 
inconsistent with clinical history recorded in March 5, 1951, 
regarding the onset of rheumatism in 1947 or the post service 
lay statements and hearing testimony.  Additionally, the 
entrance examination of the back showed no abnormality.  More 
importantly, when examined in July 1999 the VA examiner 
stated that there was no current evidence of any congenital 
abnormality and the veteran's condition had been misdiagnosed 
in service.  In view of this opinion and the normal findings 
shown at the time of the entrance examination the Board finds 
that the presumption of soundness on entrance into active 
duty has not been rebutted.

Therefore, the issue before the Board is whether the veteran 
has any current chronic acquired disability of the low back, 
which is related to service.  The recent VA examination 
revealed that the low back problems were diagnosed as 
arthritis and degenerative disc disease of the lumbosacral 
spine.  In this regard the service medical records show no 
definite evidence of arthritis.  X-rays taken during the 
November 1951 VA examination, within a year after service, 
showed questionable early osteoarthritis of the right 
sacroiliac joint.  However, such an impression does not 
establish the presence of arthritis by x-ray as required 
under Diagnostic Codes 5003 and 5010.  Arthritis of the 
sacroiliac joint was not confirmed by x-ray until the 1990s, 
many years after service.  Additionally, the November1951 
examination found no impairment in the range of motion of the 
lumbosacral spine and there was no pain on motion.  See 
Diagnostic Code 5003.  Furthermore the VA examiner in July 
1999 indicated that the arthritis was age-related and not 
related to the in-service trauma.  There is no medical 
evidence of record, which contradicts this opinion.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the arthritis of the sacroiliac joint is 
not related to service or any incident therein nor was it 
manifested to a degree of 10 percent disabling within one 
year following service.  The evidence is not equipoise as to 
warrant the application of the benefit of the doubt doctrine.  
38 C.F.R. § 3.102 (2003).  

The VA examiner has indicated that the veteran did not have a 
congenital abnormality during his second period of service 
but the examiner was unable to indicate what was the correct 
diagnosis.  However, the evidence does show that the veteran 
currently has mechanical back pain due to degenerative disc 
disease of the lumbosacral spine.  In this regard there is no 
clinical evidence, which shows the presence of disc disease 
during service or the November 1951 VA examination.  The 
first post service clinical evidence degenerative disc 
disease of the lumbosacral spine was in the 1990s many years 
after service.  Additionally, the VA examiner indicated that 
the degenerative disc disease was age related and not related 
to the inservice trauma.  There is no medical evidence of 
record which relates the current degenerative disc disease of 
the lumbosacral spine to the veteran's service or any 
incident therein.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims.  The evidence is not equipoise as to warrant the 
application of the benefit of the doubt doctrine.  38 C.F.R. 
§ 3.102 (2003).  Accordingly, it is the judgment of the Board 
that service connection for low back disabilities is not 
warranted. 


ORDER

Entitlement to service connection for low back disabilities 
is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



